


Exhibit 10.1
OWENS & MINOR, INC.
PERFORMANCE SHARE AWARD AGREEMENT


THIS PERFORMANCE SHARE AWARD AGREEMENT (“Agreement”) dated as of _______, [20__]
between Owens & Minor, Inc., a Virginia corporation (the “Company”), and
_______________ (“Participant”) is made pursuant to and subject to the
provisions of the Company's 2005 Stock Incentive Plan (the “Plan”). All
capitalized terms used in this Agreement that are not otherwise defined shall
have the same meanings given to them in the Plan.


1.    Grant of Performance Share Award. In accordance with the Plan, on _______,
[20__] (the “Date of Grant”), the Company granted to the Participant, subject to
the terms and conditions of the Plan and the terms and conditions set forth in
this Agreement, _______ Performance Shares, subject to adjustment as provided in
Section 2 (the “Performance Shares”). The Participant will earn the Performance
Shares to the extent that the requirements of Section 2 are satisfied. The
Company will issue shares of Common Stock in accordance with Section 3 in
settlement of the Performance Shares, if any, that the Participant earns in
accordance with Section 2, which shares of Common Stock (the “Restricted Stock”)
will be further subject to the vesting and forfeiture provisions described in
Section 4 (except as otherwise specifically provided in Section 3(b)).


2.    Earning Performance Shares. This Section 2 determines the number of
Performance Shares that the Participant may earn under this Agreement.


(a)
The Participant will earn Performance Shares based on achievement by the Company
of the Performance Metrics (defined below) for fiscal years [20__] and [20__].
The number of Performance Shares earned by the Participant will be determined
based upon the following formula, the terms of which are further defined below:



(Weighted Performance Multiple) x (Target Shares)


The Weighted Performance Multiple will be determined based on the following
Performance Metrics and the definitions below:




Performance Metrics *
Weight
Metric Target
Interval
Change in Consolidated Operating Earnings
50%
$
$
Change in Domestic Operating Earnings
30%
$
$
Change in International Operating Earnings
20%
$
$



* Amounts in millions (except percentages). International metrics will be
measured in U.S. Dollars. Consolidation of International segment results
reported in Local Currency to Consolidated results reported in U.S. Dollars will
be performed using a fixed exchange rate for each Local Currency.
Definitions:


“Change in Consolidated Operating Earnings” means, relative to Consolidated
Operating Earnings in [20__], the aggregate increase or decrease in Consolidated
Operating Earnings during fiscal years [20__] and [20__].






--------------------------------------------------------------------------------



“Change in Domestic Operating Earnings” means, relative to Domestic Operating
Earnings in [20__], the aggregate increase or decrease in Domestic Operating
Earnings during fiscal years [20__] and [20__].


“Change in International Operating Earnings” means, relative to International
Operating Earnings in [20__], the aggregate increase or decrease in
International Operating Earnings during fiscal years [20__] and [20__].


“Consolidated Operating Earnings” means the consolidated operating earnings
presented in the Company's consolidated audited income statement for the
applicable year, adjusted to eliminate or exclude the effects of unusual or
non-recurring items, including but not limited to, the effect of accounting
and/or tax changes; tangible and intangible asset impairment charges; fees,
expenses and charges associated with debt and/or equity financing transactions
and merger and acquisition activity (including the purchase or sale of a
business unit or its assets); gains/losses from asset sales not made in the
ordinary course of business; retirement plan gains/losses; and gains/losses or
charges associated with material litigation, regulatory, tax or insurance
settlements. Adjustments to Consolidated Operating Earnings for purposes of
determining any Performance Shares earned hereunder shall be taken into account
only to the extent that they are separately identified or quantified in the
Company’s consolidated audited financial statements, the notes to the
consolidated financial statements, “Management’s Discussion and Analysis” in the
Company’s Annual Report on Form 10-K or in other Company filings with the
Securities and Exchange Commission. Provided, however, that the consolidation of
the International segment results reported in Local Currency to Consolidated
results reported in U.S. Dollars will be performed using a single, fixed
exchange rate for each Local Currency for [20__] and [20__] in order to remove
the impact of currency translation from Local Currency to U.S. Dollars. In
addition to and notwithstanding the foregoing, the Committee may make any
adjustments in its discretion that would reduce Operating Earnings for purposes
of determining the number of Performance Shares earned hereunder.


“Domestic Operating Earnings” means the domestic operating earnings presented in
the Company’s consolidated audited income statement for the applicable year,
adjusted as provided in the definition of Consolidated Operating Earnings.


“International Operating Earnings” means the international operating earnings
presented in the Company’s consolidated audited income statement for the
applicable year, adjusted as provided in the definition of Consolidated
Operating Earnings. Provided, however, that such result shall be as reported in
Local Currency and translated to U.S. Dollars at a single, fixed exchange rate
for each Local Currency for [20__] and [20__]. The single, fixed exchange rate
for each Local Currency shall be the average annual rate at which the Local
Currency income statement was translated for inclusion in the Company’s
consolidated financial statements for [20__].


“Interval” means, with respect to any Performance Metric, the applicable
Interval specified in the table above.


“Local Currency” means the currency in which each international entity conducts
its primary business transactions and reports financial information for
translation into U.S. Dollars and consolidation by the Company under U.S.
generally accepted accounting principles.


“Metric Target” means, with respect to any Performance Metric, the applicable
Metric Target specified in the table above.






--------------------------------------------------------------------------------



“Performance Metric” means each of (i) Change in Consolidated Operating
Earnings; (ii) Change in Domestic Operating Earnings and (iii) Change in
International Operating Earnings.


“Performance Multiple” means the following linear equation for each Performance
Metric: ((actual performance result achieved during fiscal years [20__] and
[20__] - the Metric Target) ÷ (Interval)) + 1.


“Target Shares” means ________ shares.


“Weight” means, with respect to any Performance Metric, the applicable Weight
specified in the table above.


“Weighted Performance Multiple” means the weighted average of the Performance
Multiples for each Performance Metric (based on the Weight for each such metric
in the table above), the maximum of which shall be capped at two (2) and the
minimum of which shall be zero.


(b)    Effect of Termination Prior to Issuance of Restricted Stock. Except as
provided in subparagraphs (c), (d) and (e), no Performance Shares will be earned
if the Participant’s employment with, and service to, the Company and its
Affiliates terminates or is terminated before January 1, [20__] or the date on
which Restricted Stock is issued as provided in Section 3(b).


(c)    Death or Disability. This subparagraph (c) applies if the Participant’s
employment with, and service to, the Company and its Affiliates terminates
before January 1, [20__] or the date on which Restricted Stock is issued as
provided in Section 3(b), on account of the Participant’s death or permanent and
total disability (as defined in Section 22(e)(3) of the Code). In the event of
the Participant’s death prior to January 1, [20__] or the date on which
Restricted Stock is issued as provided in Section 3(b), the number of
Performance Shares earned by the Participant shall equal the number determined
in accordance with subparagraph (a). In the event the Participant’s employment
terminates before January 1, [20__] or the date on which Restricted Stock is
issued as provided in Section 3(b) due to permanent and total disability, the
number of Performance Shares earned by the Participant shall equal the number
determined in accordance with subparagraph (a) multiplied by a fraction. The
numerator of the fraction shall be the number of whole months that the
Participant was employed by, or providing services to, the Company or an
Affiliate during the 24-month period beginning January 1, [20__] and ending
December 31, [20__] (including any period that the Participant was absent from
work for illness, injury or short term disability prior to termination of
employment) and the denominator shall be 24.
    
(d)    Retirement. This subparagraph (d) applies if the Participant’s employment
with, and service to, the Company and its Affiliates terminates before January
1, [20__] or the date on which Restricted Stock is issued as provided in Section
3(b), on account of the Participant’s retirement (defined below). In the event
of the Participant’s retirement before January 1, [20__] or the date on which
Restricted Stock is issued as provided in Section 3(b), the number of
Performance Shares earned by the Participant shall equal the number determined
in accordance with subparagraph (a) multiplied by a fraction. The numerator of
the fraction shall be the number of whole months that the Participant was
employed by, or providing services to, the Company or an Affiliate during the
24-month period beginning January 1, [20__] and ending December 31, [20__] and
the denominator shall be 24. For purposes of this Section 2(d), retirement shall
mean severance from the employment of the Company and its Affiliates (i) at or
after the attainment of age 55 and after completing a number of years of service
(the total years of service credited to Participant for purposes of determining
vested or nontransferable interest in a defined benefit




--------------------------------------------------------------------------------



pension plan maintained by the Company or an Affiliate which satisfies the
requirements of Section 401(a) of the Code) that, when added to Participant’s
age at the time of severance from employment, equals at least 65 or (ii) at or
after the attainment of age 65.
        
(e)    Change in Control. The Participant will earn the number of Performance
Shares equal to Target Shares if there is a Change in Control before January 1,
[20__] or the date on which Restricted Stock is issued as provided in Section
3(b).


3.    Settlement of Performance Shares. The Performance Shares will be settled
in accordance with this Section 3.


(a)    Committee Certification. As soon as practicable after December 31, [20__]
(but no later than March 15, [20__]), the Committee will determine the number of
Performance Shares that are earned under the provisions of Section 2. The
Committee’s determination shall be set forth in writing, as part of the minutes
of a meeting of the Committee, by unanimous consent or otherwise.
Notwithstanding the preceding sentences, a written determination of the
Committee shall not be required in the case of Performance Shares that are
earned pursuant to the provisions of Section 2(e).


(b)    Issuance of Restricted Stock. As soon as practicable after the
Committee’s certification under subparagraph (a) (but no later than March 15,
[20__]), the Committee shall issue shares of Restricted Stock under the Plan in
settlement of the Performance Shares earned by the Participant. The number of
shares of Restricted Stock issued shall equal the number of Performance Shares
earned by the Participant. Notwithstanding the preceding sentences, (i) if the
Performance Shares are earned pursuant to the provisions of Section 2(c) or
2(d), such Performance Shares shall be settled in shares of Common Stock that
are not subject to the restrictions set forth in Section 4 and (ii) if the
Performance Shares are earned pursuant to the provisions of Section 2(e), the
number of shares of Restricted Stock indicated in Section 2(e) shall be issued
to the Participant on the Control Change Date, and such shares of Restricted
Stock shall otherwise be treated as provided in Section 4(c)(vi).


(c)    Registration, etc. Shares of Restricted Stock issued in settlement of the
Performance Shares shall be registered in the name of the Participant on the
stock transfer books of the Company but shall be held by the Company (or its
transfer agent) during the Restricted Period (defined below). The Company’s
Secretary and its General Counsel shall serve as attorney-in-fact for
Participant during the Restricted Period with full power and authority in
Participant’s name to assign and convey to the Company any shares of Restricted
Stock that Participant forfeits under Section 4(c) or that are recovered under
Section 5. Each certificate representing shares of Restricted Stock may bear a
legend referring to the risk of forfeiture of the shares and stating that such
shares are nontransferable until all restrictions have been satisfied and the
legend has been removed.


(d)    Dividends. Upon issuance of shares of Restricted Stock in settlement of
the Performance Shares earned by the Participant, the Company shall pay
Participant in cash the amount of any dividends that would have been paid on the
Performance Shares prior to settlement if the Performance Shares had been actual
shares of Restricted Stock outstanding during the period from January 1, [20__]
through December 31, [20__]. No dividends will be paid on the Performance Shares
if Restricted Stock is not earned and issued hereunder.






--------------------------------------------------------------------------------



4.    Terms of Restricted Stock. The shares of Restricted Stock issued in
settlement of the Performance Shares are subject to the following terms and
conditions:


(a)    Restricted Period. Until __________, [20__] (the “Restricted Period”) or
the lapse of restrictions as provided in subparagraph (c) hereof, the Restricted
Stock shall be subject to the following restrictions:
 
(i) Participant shall not be entitled to receive the certificate or certificates
                evidencing the Restricted Stock;


(ii) Shares of Restricted Stock may not be sold, transferred, assigned, pledged,
            conveyed, hypothecated or otherwise disposed of; and


(iii) Shares of Restricted Stock may be forfeited immediately as provided in
            subparagraph (c) hereof.


(b)    Distribution of Restricted Stock. If Participant remains in the
continuous             employment of the Company or an Affiliate during the
entire Restricted Period and otherwise does not forfeit such shares pursuant to
subparagraph (c) hereof, all restrictions applicable to the shares of Restricted
Stock shall lapse upon expiration     of the Restricted Period and a certificate
or certificates representing the shares of Common Stock that were granted to
Participant in the form of shares of Restricted Stock shall be delivered to
Participant.


(c)     Lapse of Restrictions or Forfeiture.
    
(i)Death. If Participant’s employment with the Company and its Affiliates is
terminated before the expiration of the Restricted Period by reason of
Participant’s death, all restrictions applicable to the shares of Restricted
Stock shall immediately lapse on the date of Participant’s death and the
certificate or certificates representing the shares of Common Stock shall be
delivered to Participant’s estate.


(ii)Disability. If Participant’s employment with the Company and its Affiliates
is terminated before the expiration of the Restricted Period by reason of “total
and permanent disability” (as such term is defined in Section 22(e)(3) of the
Code), all restrictions on a pro rata number of shares of Restricted Stock shall
lapse. The “pro rata number” shall be the number of shares of Restricted Stock
multiplied by a fraction, the numerator of which is the number of months
(including a fractional month) of Participant’s employment after the Date of
Grant and the denominator of which is 36. The certificate or certificates
representing the shares of Common Stock upon which the restrictions have lapsed
shall be delivered to Participant.


(iii)Retirement. If Participant’s employment with the Company and its Affiliates
is terminated before the expiration of the Restricted Period by reason of
retirement (defined below), all shares of Restricted Stock shall be forfeited
immediately and all rights of Participant to such shares shall terminate
immediately without further obligation on the part of the Company.
Notwithstanding the foregoing, if Participant’s service to the Company or an
Affiliate continues from and after the date of retirement through (i) membership
on the Board, (ii) a written consulting services arrangement with the Company or
an Affiliate or (iii) at the Company’s discretion, a written confidentiality and
non-solicitation agreement with the Company (“Post-Retirement Service”), shares
of Restricted




--------------------------------------------------------------------------------



Stock shall not be forfeited but shall continue to be held by the Company until
the earlier of (i) the end of the Restricted Period at which time such shares
shall be delivered to the Participant or (ii) the date Participant ceases to
provide Post-Retirement Service at which time such shares shall be forfeited.
For purposes of this subparagraph 4(c)(iii), retirement shall mean severance
from the employment of the Company and its Affiliates (i) at or after the
attainment of age 55 and after completing a number of years of service (the
total years of service credited to Participant for purposes of determining
vested or nontransferable interest in a defined benefit pension plan maintained
by the Company or an Affiliate which satisfies the requirements of Section
401(a) of the Code) that, when added to Participant’s age at the time of
severance from employment, equals at least 65 or (ii) at or after the attainment
of age 65.


(iv)Termination of Employment by Company or Affiliate.


(a)With Cause. If the Company or an Affiliate terminates Participant’s
employment with the Company and its Affiliates with “cause,” all shares of
Restricted Stock shall be forfeited immediately and all rights of Participant to
such shares shall terminate immediately without further obligation on the part
of the Company. For purposes of this Agreement, “cause” means:
(i) misappropriation, theft or embezzlement of funds or property from the
Company or an Affiliate or securing or attempting to secure personally any
profit in connection with any transaction entered into on behalf of the Company
or an Affiliate, (ii) conviction of, or entry of a plea of “nolo contendere”
with respect to, a felony which, in the reasonable opinion of the Company, is
likely to cause material harm to the Company’s or an Affiliate’s business,
customer or supplier relations, financial condition or prospects, (iii)
violation of the Company’s Code of Honor or any successor code of conduct; or
(iv) failure to substantially perform (other than by reason of illness or
temporary disability, regardless of whether such temporary disability is or
becomes a total and permanent disability (as defined in subparagraph 4(c)(ii)
above), or by reason of approved leave of absence) the duties of Participant’s
job.


(b)Without Cause. If Participant’s employment with the Company and its
Affiliates is terminated by the Company or an Affiliate without “cause,” all
restrictions on a pro rata number of shares of Restricted Stock shall lapse. The
“pro rata number” shall be the number of shares of Restricted Stock multiplied
by a fraction, the numerator of which is the number of months (including a
fractional month) of Participant’s employment after the Date of Grant and the
denominator of which is 36. The certificate or certificates representing the
shares of Common Stock upon which the restrictions have lapsed shall be
delivered to Participant.


(v)Termination of Employment by Participant. If Participant resigns from
employment with the Company and its Affiliates before the expiration of the
Restricted Period, without regard to the reason for such resignation (other than
death, disability or retirement as provided in subsections (i), (ii) and (iii)
above), all of the shares of Restricted Stock shall be forfeited immediately and
all rights of Participant to such shares shall terminate immediately without
further obligation on the part of the Company.


(vi)Change in Control.






--------------------------------------------------------------------------------



(a)If, upon a Change in Control, (i) the Restricted Stock is assumed by, or a
substitute award granted by, the surviving entity (together with its Related
Entities, the “Surviving Entity”) in the Change in Control (such assumed or
substituted award to be of the same type of award as this Restricted Stock with
a value as of the Control Change Date substantially equal to the value of this
Restricted Stock) and (ii) within 24 months of the Control Change Date,
Participant’s employment with the Surviving Entity is terminated by the
Surviving Entity without Cause (defined below) or by Participant for Good Reason
(defined below), all restrictions applicable to the shares of Restricted Stock
shall immediately lapse on the date of employment termination and the
certificate or certificates representing the shares of Common Stock upon which
the restrictions have lapsed shall be delivered to Participant.


(b)For purposes of this subsection 4(c)(vi), “Cause” shall mean (i) the willful
and continued failure by Participant to substantially perform his or her duties
with the Surviving Entity (other than any such failure resulting from
Participant’s incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to Participant by the Surviving
Entity, which demand specifically identifies the manner in which the Surviving
Entity believes that Participant has not substantially performed his or her
duties, or (ii) the willful engaging by Participant in conduct which is
demonstrably and materially injurious to the Surviving Entity, monetarily or
otherwise. For purposes of this paragraph, no act, or failure to act, on
Participant’s part shall be deemed "willful" unless done, or omitted to be done,
not in good faith and without reasonable belief that the action or omission was
in the best interest of the Surviving Entity.


(c)For purposes of this subparagraph 4(c)(vi), “Good Reason” shall have the
meaning given to such term in the Executive Severance Agreement between
Participant and the Company effective [January 1, 20__], as such agreement from
time to time may be amended, modified, extended or replaced by a successor
agreement or plan.


(d) If, upon a Change in Control, the Restricted Stock is not assumed by, or a
substitute award granted by, the Surviving Entity in the Change in Control as
provided in subparagraph 4(c)(vi)(a) above, all restrictions applicable to the
shares of Restricted Stock shall immediately lapse on the Control Change Date
and the certificate or certificates representing the shares of Common Stock upon
which the restrictions have lapsed shall be delivered to Participant.


5.    Recoupment Policy. Notwithstanding any other provision in this Agreement
to the contrary, the Stock Award and underlying Restricted Stock granted under
this Agreement are subject to recoupment by the Company in accordance with the
Company’s Policy on Recoupment of Executive Incentive Compensation in effect on
the date of this Agreement, as such policy is interpreted and applied by the
Company’s board of directors.


6.    Nontransferability. The Performance Shares are nontransferable except by
will or by the laws of descent and distribution. Shares of Restricted Stock
issued in settlement of the Performance Shares cannot be transferred before the
Restricted Period lapses except by will or by the laws of descent and
distribution.


7.    Shareholder Rights. Except as otherwise specifically provided herein, the
Participant shall not have any rights as a shareholder of the Company with
respect to the Performance Shares. Upon




--------------------------------------------------------------------------------



the issuance of shares of Restricted Stock in settlement of the Performance
Shares, the Participant shall have all of the rights of a shareholder of the
Company with respect to those shares, including the right to vote the shares and
to receive, free of all restrictions, ordinary cash dividends. Stock received as
a dividend on, or in connection with a stock split of any shares of Restricted
Stock issued in settlement of the Performance Shares shall be subject to the
same vesting restrictions as the underlying shares of Restricted Stock. The
Participant’s right to receive any extraordinary dividends or distributions with
respect to shares of Restricted Stock issued in settlement of the Performance
Shares shall be at the sole discretion of the Committee, but in the event of any
such extraordinary event, the Committee shall take action appropriate to
preserve the value of, and to prevent the unintended enhancement of value in,
such shares of Restricted Stock.


8.    Withholding. The Participant shall pay the Company any amount of taxes as
may be necessary in the opinion of the Company to satisfy tax withholding
required under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gains taxes,
transfer taxes, and social security contributions. In lieu thereof, the Company
shall have the right to retain, from the shares of Restricted Stock to be issued
under Section 3, the number of shares of Restricted Stock with Fair Market Value
equal to the minimum amount required to be withheld. In any event, the Company
shall have the right to deduct from all amounts paid to a Participant in cash
(whether under the Plan or otherwise) any taxes required to be withheld. The
Participant shall promptly notify the Company of any election made pursuant of
Section 83(b) of the Code.


9.    No Right to Continued Employment. The award and settlement of the
Performance Shares does not give Participant any right with respect to
continuance of employment by the Company or an Affiliate, nor shall it interfere
in any way with the right of the Company or an Affiliate to terminate his or her
employment at any time.


10.    Change in Capital Structure. The number of Performance Shares and the
performance criteria in Section 2 (or, after any settlement of the Performance
Shares, the number of shares of Restricted Stock) shall be adjusted as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock split-ups subdivisions or consolidations of
shares, other similar changes in capitalization or such other events as are
described in the Plan.


11.    Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.


12.    Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the Date of Grant and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the plan as in effect on the Date of Grant.


13.    Participant Bound by Plan. Participant hereby acknowledges that a copy of
the Plan has been made available to him or her and he or she agrees to be bound
by all the terms and provisions of the Plan.


14.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon Participant and his or her successors in
interest and the successors of the Company.






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


            
OWENS & MINOR, INC.
     
By:_________________________________
[Title]




____________________________________
                    






